Citation Nr: 1146109	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1947 to April 1960.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO decision, which reopened and denied a claim for service connection for prostate cancer for the purposes of accrued benefits. 

In December 2008, the Board denied the claim of entitlement to accrued benefits.  The appellant appealed to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2011 order, the Court granted a joint motion between the parties setting aside the December 2008 decision and remanded the matter to the Board.  


REMAND

In the joint motion, the Court found that the VA did not comply with 38 C.F.R. § 3.311.  Specifically, it provides that referral to the Under Secretary for Benefits and the Under Secretary for Health be accomplished in compliance with 38 C.F.R. § 3.311 (b)(1) and (c)(1).  

The Veteran had a claim pending to reopen a claim of service connection for prostate cancer based on radiation exposure at the time of his death in March 2006.  In the now-vacated 2008 Board decision, the Board noted that new and material evidence had been submitted but ultimately denied the claim.  The Veteran had a confirmed diagnosis of prostate cancer in 1996 with recurrence in 2003.  The RO had confirmed through the Defense Threat Reduction Agency (DTRA) the Veteran's participation in Operation CASTLE in 1954 and had requested that it furnish dose estimates.  Dose estimates above zero were reported in October 2006.  

Under 38 C.F.R. § 3.311, certain development is required if the claim involves a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2)(i) -(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5).  Prostate cancer is listed as a radiogenic disease, and the Veteran's prostate cancer manifested more than 5 years after service, satisfying 38 C.F.R. § 3.311(b)(5).  As the dose estimate of more than zero reflects, the Veteran was exposed to ionizing radiation. 

As set forth in VA Fast Letter 06-02 (October 16, 2006), if the dose estimate is more than zero and a radiogenic disease is of record, the RO must forward the claim to VA Compensation and Pension service for medical opinion evidence.  Accordingly, in order to comply with the procedures set forth at with 38 C.F.R. § 3.311 (b) and (c) and in the Fast Letter, the case should returned to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should forward the claim for accrued benefits based on prostate cancer due to ionizing radiation to the Under Secretary for Benefits and the Under Secretary for Health for a medical opinion pursuant to 38 C.F.R. §3.311(b) and (c). 

2.  After completion of the above and any other notice or development needed, readjudicate the issue of entitlement to accrued benefits.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be provided to the appellant and her representative and they should be afforded the requisite period of time to respond.  Then, the claims files should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



